UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7928



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANNY CARLTON GRIPPER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:03-cr-00004)


Submitted:   March 30, 2007                 Decided:   April 16, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Vacated and remanded with instructions by unpublished per curiam
opinion.


Danny Carlton Gripper, Appellant Pro Se.     Donald David Gast,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Danny Carlton Gripper appeals the district court order

denying his “Motion:     To have court ordered restitution paid as

ordered by the court.”    We vacate the district court’s order and

remand for further proceedings as set forth below.

           Gripper was convicted of bank robbery, use and carry of

a firearm during a crime of violence, and possession of a firearm

by a convicted felon. In addition to imposing a 156-month sentence

and a five-year term of supervised release, the district court

ordered Gripper to pay restitution of $2100.         In his motion,

Gripper asserts that the BOP improperly set up a payment schedule

through the inmate financial responsibility program in direct

conflict with Gripper’s judgment, which stated that the restitution

shall be paid immediately, or in installments after his release

from prison.

           Gripper’s motion challenges the implementation of the

restitution portion of his sentence.     We therefore conclude the

district court should have construed Gripper’s motion as a petition

for habeas corpus relief under 28 U.S.C. § 2241 (2000).    A § 2241

petition, however, must be brought in the district in which the

petitioner is incarcerated, see In re Jones, 226 F.3d 329, 332 (4th

Cir. 2000), and Gripper is presently incarcerated in Atlanta,

Georgia.   Accordingly, we vacate the district court’s order and

remand for the district court to construe the filing as a § 2241


                               - 2 -
petition and to determine whether transferring the petition to the

proper federal district court would serve the interests of justice,

see 28 U.S.C. § 1631 (2000), or whether the action should be

dismissed without prejudice to allow Gripper the opportunity to

file his action in the appropriate district court.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                              VACATED AND REMANDED
                                                 WITH INSTRUCTIONS




                              - 3 -